AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

RAsm\/LEL DAN]:EL JOHNSON,
Plaimiff,
JUDGMENT IN A CIVIL CASE
v_ CASE NUMBER; 4119'€"'4
sH:ERlFF JOHN wILCH:ER; and sGT.
WHm;,
Defendants.

Jury Verdict. This action came before the Court for a trial by jury. 'I`he issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.Thjs action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
That in accordance With this Coult's O1'de1‘ dated March l, 2019 adopting the U.S. Magistrate

Judge's Repoit and Recommendation, this case is dismissed Without prejudice This case stands

closed.

Approved by:

 

Mal‘ch 7, 2019

 

 

Date

 

 

GAS Rev 1011/03

